Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a 
prior Office action.
	Claims 7, 9, 10, and 19-23 have been cancelled.
	Claims 1-6, 8, and 11-18 have been examined.


Response to Arguments
Applicant argues:

The Applicant claims that the present invention is a comprehensive electronic system which comes under an enclosure and any existing number plate of any vehicle can be fixed at the top of the enclosure to convert the number plate into smart one. None of the cited patent i.e. Schilling, Batten or Ferguson (US Pat Pub 2019/0043355) hereinafter Ferguson alone or in combination with other, discloses this novel feature

Using the broadest reasonable interpretation standards with regards to these limitations, Examiner respectfully disagrees.
As set forth below, Schilling discloses a comprehensive electronic system (202,220) positioned inside an enclosure (102).  Schilling discloses that the electronic systems can be attached to or be integrated within the holder (102).  Both of these means would be construed as being ‘inside the enclosure’ when also view in context of the embodiments shown in the drawings.  
In light of the indefiniteness of “the same dimension” (see 112 rejection below), Figures 4-7 show at least the enclosure having the same inner dimension as the outer dimension of the metallic number plate.  
a top of the enclosure’ insomuch that it conceals the comprehensive electronic system positioned inside the enclosure.
Examiner also notes cited patent US 6,448,889 to Hudson which teaches a similar system having a license plate mounted to a top surface of an enclosure with houses a comprehensive electronic system (Fig 3 of Hudson).


Applicant further argues:
According to Batten, power consumption is based on power required by the system for a pre-defined active time to optimize power and by operating the display at a lower power consumption level in different operational modes, the length of time that may be rendered on the display may be increased for a given amount of energy available to the display system, while under the present application, the power is used depending on different modes of the vehicle i.e., standby, active/normal, tracking and high secure tracing mode, thus, making the application different from any cited prior art.

Examiner respectfully disagrees.   Batten explicitly states that “The processor 130 preferably selects the operational mode of the display system 100 based on the speed and power state of the vehicle” (Col 6, Lines 27-29) just as applicant states that “under the present application, the power is used depending on different modes of the vehicle”.  Examiner considers the differing speed and power states of the vehicle to denote different modes of the vehicle.  This concept is expounded upon in Batten in Column 6, Line 1 - Column 9, Line 14 and therefore meets the claim limitations as instantly set forth.


Applicant finally argues:
the invention disclosed in cited patent Ferguson is totally different as it discloses a complete system having a plurality of autonomous and semi-autonomous vehicle which serves the utility of monitoring the surrounding location using embedded sensors within each of the autonomous or semi-autonomous vehicle including monitoring of parking locations, parking situation or parking violation by other manned vehicles near or surrounding to any of the autonomous 

Examiner respectfully disagrees.  As set forth in the rejection, Ferguson teaches a similar analyzing module (Par. 161-171) wherein the module (1400) can detect traffic violations (1424) and also trigger driving behavior assessments (1423) based on sensed data to determine speed, acceleration, swerving, etc. of the manned vehicle.  Ferguson further teaches an alerting module (1425) which may transmit a notification to an enforcement agent.  The notification may comprise at least one of the driving violation, the driving behavior, the roadway location, the roadway regulation, based on the sensed data.  Paragraphs 161-171 of Ferguson explicitly discuss all of these features in terms of “the manned vehicle” not in terms of other manned vehicles near or surrounding “the manned vehicle” as purported by applicant.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 



Claim Rejections - 35 USC § 103
Claims 1-6, 8, 11-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling et al (US Patent 10,056,681) in view of Batten et al (US Patent 10,682,967) and Ferguson et al (US Patent Application Publication 2019/0043355).

As to Claims 1, 8, and 14-18, Schilling et al disclose an intelligent vehicle registration plate mounted on a first vehicle, the intelligent vehicle registration plate comprising:
a metallic plate number (Col 6, Line 32) retrofitted with a comprehensive electronic system (202,220) positioned inside an enclosure (102) which has the same dimension (Figs 4-7) as the metallic number plate, wherein the comprehensive electronic system comprising:
a plurality of sensors configured to detect one or more parameters of the first vehicle, the sensors configured to generate and transmit sensor data variables based on the detected one or more parameters of the first vehicle (Col 4, Lines 17-33);
a non-transitory computer readable storage medium (316; Col 8, Line 63 - Col 9, Line 5) configured to store a set of threshold sensor data variables associated with the first vehicle;
at least one processor (302) communicatively coupled to the non-transitory computer readable storage medium, the at least one processor configured to collect the sensor data variables and to select the mode of operation according to the firmware instructions; 

an analyzing module to dynamically analyze the received sensor data variables to identify a match between a first vehicle and a vehicle of interest and to notify the server for exceeding of sensor data variables from the set of threshold sensor data variables (Col 13, Lines 1-20); and
wherein the metallic plate number is fitted on a top of the enclosure which has the comprehensive electronic system positioned inside to form the intelligent vehicle registration plate (Fig 7; Examiner considers the plate to be ‘fitted on a top of the enclosure’ insomuch that it conceals the comprehensive electronic system positioned inside the enclosure).

However, Schilling et al do not explicitly disclose the intelligent vehicle registration plate having an independent power source or a battery which is configured to feed the vehicle registration plate with power wherein the power module uses a special matrix for power consumption based on operating modes for a pre-defined active time to optimize power.
Batten et al teach a similar intelligent plate which is powered by a power source while can be either the battery of the vehicle or, equivalently, by a source that is independent from a power source of the vehicle such as a battery or a rechargeable source (Col 4, Lines 30-49).  Inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the power source of Schilling et al to be an independent power source as taught by Batten et al as these are merely art recognized equivalents and substituting one power source for another would produce expected and predictable results.  

Finally, Schilling et al do not disclose wherein the analyzing module analyzes the sensor data to determine events of breaches, severe accidents, or reckless driving, wherein the registration plate automatically activates during such an event and determines a course of action including alerting rescue personnel or contacting authorities.
Ferguson teaches a similar analyzing module (Par. 161-171) wherein the module (1400) can detect traffic violations (1424) and also trigger driving behavior assessments (1423) based on sensed data to determine speed, acceleration, swerving, etc.  Ferguson further teaches an alerting module (1425) which may transmit a notification to an enforcement agent.  The notification may comprise at least one of the driving violation, the driving behavior, the roadway location, the roadway regulation, based on the sensed data.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the analyzing module of Schilling et al to enhance the disclosed analyzing module to include the features taught by Ferguson to alert enforcement agents of driving violations, driving behaviors, the roadway location, and the roadway regulation, based on the sensed data.

As to Claim 2, Schilling et al disclose the intelligent vehicle registration plate of claim 1, wherein the sensors are one of an angular velocity sensor and a motion sensor (Col 4, Lines 23-26).


As to Claim 4, Schilling et al disclose the intelligent vehicle registration plate of claim 1, wherein the at least one processor is one of the microprocessors, CPU devices, finite state machines, microcontrollers, digital signal processors, logic devices, a user circuits, an application specific integrated circuits (ASIC), a field- programmable gate arrays (FPGA) or any combination thereof (Col 7, Line 62- Col 8, Line 4).

As to Claim 5, Schilling et al disclose the intelligent vehicle registration plate of claim 1, wherein the first vehicle and the vehicle of interest are selected from the group consisting of a motorbike, a car (Col 12, Line 46), a jeep, a trailer, a bus, and a pickup truck.

As to Claim 6, Schilling et al disclose the intelligent vehicle registration plate of claim 1, further comprising a communication module configured to receive a request to locate the first vehicle from central server system and to transmit the sensor data variables to the central server system (Col 9, Lines 59-66).

As to Claim 11, Schilling et al disclose the intelligent vehicle registration plate of claim 1, wherein the intelligent vehicle registration plate is enclosed in an enclosure to save all components from harsh weather conditions (Figs 6-8).

As to Claim 12, Schilling et al disclose the intelligent vehicle registration plate of claim 11, wherein a size of the enclosure is customizable based on a size of the metallic plate number (Figs 6-8).

.



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schilling et al, Batten et al, and Ferguson et al as applied to claims 1-6, 8, 11-13 and 15-18 above, and further in view of Mish (US Patent 6,025,784).

As to Claim 14, Schilling et al, Batten et al, and Ferguson et al disclose the intelligent vehicle registration plate significantly as claimed, but do not explicitly disclose a battery cover to enclose and protect the battery from harsh environmental conditions in addition to protection of electrical components of the intelligent vehicle registration plate from being affected, in case of leakage of battery.
	Mish teaches a similar intelligent license plate having a battery cover (38) to protect the electronic components, including the battery from dust and moisture (Col 3, Lines 41-45).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the plate of Schilling et al, Batten et al, and Ferguson et al to have a battery cover as taught by Mish to protect the electronic components, including the battery from dust and moisture.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        4/22/2021